[Cite as State v. Parrott, 2014-Ohio-1203.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



STATE OF OHIO,                                        :   APPEAL NO. C-130476
                                                          TRIAL NO. B-1301880
    Plaintiff-Appellee,                               :
                                                             O P I N I O N.
  vs.                                                 :

RONNIE PARROTT,                                       :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment of Court: Motion to Withdraw As Counsel for Appellant is
                   Granted, New Counsel for Appellant is Appointed,
                   Further Briefing is Ordered, and Appeal is Ordered
                   to be Resubmitted

Date of Judgment Entry on Appeal: March 26, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Melynda J. Machol,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,


Michael J. Trapp, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

       {¶1}     In this criminal appeal, Ronnie Parrott’s appointed counsel filed a no-

error brief, stating that after reviewing the record thoroughly, he had identified no

meritorious issues to raise on appeal. See Anders v. California, 386 U.S. 738, 744, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because the complete transcript of the proceedings

below was not filed with this court, we are unable to determine whether there were

meritorious issues. We therefore grant counsel’s motion to withdraw, appoint new

appellate counsel for Mr. Parrott, and order that the appeal be resubmitted.

       {¶2}     Mr. Parrott pleaded guilty to trafficking in heroin, trafficking in cocaine,

possession of heroin, possession of cocaine, and two counts of assault. The court

sentenced him to an aggregate sentence of 24 months.

       {¶3}     Mr. Parrott’s appointed counsel has advised this court that, after a

thorough review of the record, he can find nothing that would arguably support Mr.

Parrott’s appeal, and that the appeal is wholly frivolous. See id.; see also Freels v. Hills,

843 F.2d 958 (6th Cir.1988). Counsel, as required by Anders, has communicated this

conclusion to Mr. Parrott, and has offered him an opportunity to respond and to raise

any issues. Counsel has also moved this court for permission to withdraw as counsel.

See Anders at 744; see also 1st Dist. Loc.R. 16.2(C)(1) and 16.2(D)(2). Counsel now

requests that this court independently examine the record to determine whether the

appeal is wholly frivolous. See Anders at 744.

       Although it appears that counsel ordered a complete transcription of the

proceedings below, only two of three transcript volumes were filed with this court.

The volume that is missing from the record is presumably the transcription of the

sentencing hearing.     We are unable to determine whether counsel conducted a




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



conscientious review of the entire record, including all the transcript volumes. Even if

counsel did review the entire record as he has represented to this court, without the

third volume, we are unable to conduct an independent review of the entire record.

Therefore, we grant counsel’s motion to withdraw and appoint attorney William F.

Oswall, Jr., Attorney Registration No. 0080597, to serve as counsel for Mr. Parrott.

We order William F. Oswall, Jr. to present a brief on any matter counsel may discover

in a diligent review of the record, or if a conscientious review of the record reveals that

the appeal is wholly frivolous, to prepare a no-error brief made in conformity with law

and this opinion. We also urge counsel to make certain that the record filed with this

court is complete.

       {¶4}     We further order new counsel to file a brief on or before May 5, 2014,

and counsel for the state to file a responsive brief on or before June 5, 2014.

                                                                   Judgment accordingly.

H ENDON , P.J., F ISCHER and D E W INE , JJ.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             3